Citation Nr: 1535492	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to November 21, 2012 for right chronic otitis media with tympanic membrane perforation.

2.  Entitlement to an increased rating for chronic otitis media of the right ear with tympanic membrane perforation, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1991, from July 1992 to July 1994, and from July 2003 to June 2004.  He also served in the Navy Reserves.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in Waco, Texas that denied compensable evaluations for right ear hearing loss and right otitis media.  

During the pendency of the appeal, by rating action dated in February 2013, the zero percent disability evaluation for right otitis media was increased to 10 percent, effective from November 21, 2012.  This issue remains in appellate status as the maximum schedular evaluation has not been assigned since the date of claim for an increased rating. See AB v. Brown, 6 Vet.App. 35 (1993).

Following review of the record, the issues of entitlement to an increased rating for right ear hearing loss and right chronic otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right otitis media was reasonably productive of symptomatology consistent with chronic suppuration prior to November 21, 2012.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral otitis media are met prior to November 21, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.87, Diagnostic Code 6200 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.157(c) (2014).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

A claim for an increased rating for right otitis media was received in June 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2014).

Chronic suppurative otitis media mastoiditis, or cholesteatoma (or any combination) is evaluated at a 10 percent level during suppuration, or with aural polyps. 38 C.F.R. 38 C.F.R. § 4.87 Diagnostic Code 6200.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Factual Background and Legal Analysis

A VA outpatient record dated in June 2008 shows that the appellant was seen for right ear drainage and pain.  Subsequent VA clinical data reflect that he was regularly followed for right ear complaints and was noted to have "whistling" in the right ear, an erythematous tympanic membrane, pinpoint perforation, and extreme sensitivity on any type of right ear intervention.  In May 2010, the Veteran was unable to tolerate irrigation and removal of cerumen from that ear.  Right ear drainage and ear pain were recorded the following month.  When seen in February 2011 for similar complaints, the Veteran reported that right ear drainage appeared to be recurring every month.  

The Veteran underwent audiology consultation in March 2011 and otoscopy disclosed white debris and drainage in the right ear canal.  The examiner stated that due to right ear otalgia, drainage and mixed hearing loss, ear, nose and throat (ENT) follow-up with otalgic evaluation and treatment were recommended.  In April 2011, the Veteran reported right ear drainage more frequently of about once a month.  The tympanic membrane was erythematous.  Ciprodex and strict "dry ear" precautions were prescribed.  In June 2011, a CAT scan of the temporal bone disclosed opacification of the right mastoid ear cells that was interpreted as showing features of mastoiditis.  In April 2012, the Veteran related that he had been prescribed several medications including antibiotics, ibuprofen and ear drops to address otalgia, drainage and mixed hearing in the right ear. 

After a review of the evidence, the Board concludes that a compensable evaluation is warranted for right otitis media.  The evidence reflects that although VA examinations in 2009 and 2010 disclosed no active disease process on those specific occasions, VA clinical records during the appeal period reveal that the appellant has received continuing treatment for regular recurrences of drainage and otalgia and other associated symptomatology, including mastoiditis in June 2011.  The Veteran reports regular drainage and ear pain that he treats with antibiotic eardrops and pain medication.  He provided testimony to the effect that right ear symptoms are chronic and recurring.  The Board finds the appellant's statements and testimony, in conjunction with the clinical evidence of record, are credible.  As such the benefit of the doubt is resolved in favor of the Veteran by finding that his symptoms more nearly comport with a chronic suppurative process of the right ear for which a compensable rating is warranted prior to November 21, 2012 under Diagnostic Code 6200.  The maximum schedular rating has been assigned for right otitis media. 

The Board would point out, however, that the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected right otitis media.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not indicated at this time. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A 10 percent rating is warranted for chronic otitis media of the right ear with tympanic membrane perforation prior to November 21, 2012 subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board is of the opinion that further development is warranted with respect to the issues of entitlement to an increased rating for right ear hearing loss and right chronic otitis media.

Review of the record discloses that the Veteran has not had a VA compensation and pension examination for right ear disability since October 2012.  There are no clinic notes of record which provide any evidence of current right ear status for more than two years.  As such, the Veteran will be afforded VA examinations to determine the current level of disability associated with right otitis media and right ear hearing loss.  

Additionally, the record reflects that the Veteran has received continuing VA treatment for right otitis media and right hearing loss.  The most recent clinical records date through February 2013.  As VA has constructive possession of any subsequent VA records, they must be retrieved and associated with the claims folder. Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from March 2013 to the present should be requested and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from March 2013 to the present and associate them with the claims folder or Virtual VA/VBMS.  All attempts to obtain records should be documented. 

2.  Schedule the Veteran for a VA ENT examination to include an audiometric evaluation.  Access to the appellant's claim folders and Virtual VA/VBMS must be provided to examiner prior to evaluation.  The clinical findings must be reported in detail.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


